In an action to recover on a policy of insurance, defendant appeals from so much of an order of the Supreme Court, Suffolk County, entered June 18, 1980, as granted the branch of its motion which sought dismissal of the cause of action for punitive damages, to the extent indicated in its memorandum decision. Appeal dismissed, without costs or disbursements. Appellant is not aggrieved by the order appealed from (see CPLR 5511). We note, however, that in the event this case should proceed to trial, on the record before this court we can find no basis for plaintiff’s claim for punitive damages. Plaintiff alleges only a single incident of willful breach of an insurance contract. This is insufficient to support a claim for punitive damages, which requires a showing of a gross and wanton fraud upon the general public. (See Halpin v Prudential Ins. Co. of Amer., 48 NY2d 906, 907-908; Holoness Realty Corp. v New York Prop. Ins. Underwriting Assn., 75 AD2d 569, 570; Catalogue Serv. of Westchester v Insurance Co. of North Amer., 74 AD2d 837, 838; Granato v Allstate Ins. Co., 70 AD2d 948, 949.) Hopkins, J.P., Titone, Mangano and Rabin, JJ., concur.